DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. The Examiner will now address Applicant’s arguments:
Applicant argues (Remarks; bottom of page 9 to top of page 10) that “the cited portions of Harvey disclose that the UAV is stabilized by the stabilization module based on the details retrieved from proximity sensors, stabilization sensors, and GPS. Further, the Applicant submits that the stabilization module of Harvey require all the details from proximity sensors, stabilization sensors, and GPS, to determine direction and orientation of the UAV, and to stabilize the UAV”. However, the claim language never states that multiple sensors can’t be used just that the plurality of sensors integrated with the UAV include thermal cameras, visual cameras, multi- spectral cameras, and RGB cameras. Thus, not excluding using other sensors on top of the sensors claimed. Prior art Harvey (Harvey et al., US 9,805,456 B1) teaches using the sensors claimed “wherein the plurality of sensors integrated with the UAV include thermal cameras, visual cameras, multi- spectral cameras, and RGB cameras (wherein the proximity sensors 44, used for orientation/distance from object and direction, can include a stereo vision system (SVS) that may utilize the image sensors 47 to capture aerial images; 
Applicant also argues (Remarks; p. 10, 2nd paragraph) that “Thus, on the contrary to Harvey and Blanc-Paques, instead of relying on GPS signal and IMU values, the Applicant's claimed subject-matter discloses that a plurality of images captured by the thermal cameras, visual cameras, multispectral cameras, and RGB cameras are used to determine accurate information related to orientation and direction of the UAV in the presence of magnetic interference. Thus, the Applicant submits that Harvey in view of Blanc-Paques fails to teach or suggest determination of information related to orientation and direction of the UAV using plurality of captured images in the presence of magnetic interference. Harvey teaches using captured images for navigation purposes based on using proximity sensors (wherein the proximity sensors 44, used for orientation/distance from object and direction, can include a stereo vision system (SVS) that may utilize the image sensors 47 to capture aerial images; wherein the aerial images include visible light imaging, thermal infrared imaging, multispectral imaging)(col. 4, lines 14-21 and col. 6, lines 25-35) and that the images are images of infrastructures wherein certain infrastructures inherently give off magnetic interference such as an electric power grid, communication tower, bridge, rail line etc. (col. 4, lines 29-40). Prior art Blanc-Paques (Blanc-Paques et al., US 2017/0336806 A1) teaches wherein the UAV navigates autonomously (wherein the UAV can perform a determined in the presence of magnetic interference (wherein the UAV is at a standoff distance at which an electromagnetic field associated with the structure is less than a threshold strength; i.e. the UAV is still in the presence or proximity of the magnetic interference)([0026]), at different heights (taking images at different heights of the infrastructure thus inherently the UAV is changing heights, as well as changing altitude)([0026] and [0030]) and orientations (directions the UAV is navigating/facing)([0032] and [0038]) from the one or more assets (such as a transmission tower)([0025-0026]), by dynamically correcting the flight path (wherein the UAV can modify its course based on the magnetic field; i.e. changing its flight plan/path)([0132]).
Applicant’s arguments with regards to pages 13-15 explain how different images can be used to change the orientation of the UAV, such as calculating drift and a yaw, roll correction, etc. However, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., calculating drift and a yaw, roll correction, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues (Remarks; p. 16, 1st paragraph) that “On the contrary, the Applicant's claimed subject-matter discloses that the UAV autonomously navigates by dynamically correcting its flight path in the presence of magnetic interference, by using plurality of images captured by the cameras. For example, during navigation, the 
Applicant also argues (Remarks; bottom of page 17 to the top of page 18) that “On the contrary, the above recited claim limitation, as supported by paragraphs [0034 and 0035] of the instant application as-published, discloses "In an embodiment, a scenario of navigating over a junction is discussed. At a junction, the railway track line should split into another track or it should merge into the main track. To ensure that the correct line is followed, visual scene analysis is used for detecting that region. Field of View (FoV) of visual camera is more than FoV of thermal cameras. Hence, the domain knowledge about the junction that is automatically captured using visual camera helps the UAV to navigate along the correct line in spite of two lines available in the thermal image field of view. For example, in railway track line inspection, it is observed that missing bolts anomaly is always present on a fish plate which is stored as domain knowledge. Further, while checking for missing bolt anomaly in an identified fish plate region, the stored domain knowledge indicates that an entire image is not required to be inspected for such an anomaly”. Again, the Examiner would like to point out that , in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., domain knowledge about the junction that is automatically captured using visual camera helps the UAV to navigate along the correct line in spite of two lines available in the thermal image field of view and while checking for missing bolt anomaly in an identified fish plate region, the stored domain knowledge indicates that an entire image is not required to be inspected for such an anomaly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Prior art Waite (Waite, US 2019/0019589 A1) teaches using domain knowledge as claimed. Waite teaches a method of inspecting a structure for cracks using a camera apparatus to scan the area to be inspected (Abstract); wherein the camera system can be used on a UAV on aerial platforms ([0043]); wherein the image data captured by the vehicle 11 is analyzed using an automated visual analysis algorithm to classify cracks and reduce false positives and/or human error ([0041]); and 
The Examiner would also like to point out that the broadest reasonable interpretation of “in the presence of magnetic interference” can be interpreted as the UAV being “in the proximity of magnetic interference” which as discussed above is taught by Blanc-Paques. 
Also, during an Interview with Carlos E. Duarte-Guevara (Reg. No. L1270) it was disclosed by the Examiner how the broadest reasonable interpretation of the claim language can be interpreted and that changing the claim language to something like adding a wherein clause that states “wherein “in the presence of” means the UAV is within the magnetic interference which is caused by the one or more infrastructures” would put the case in condition for allowance. This also helping to teach away from the magnetic interference being interference caused by mechanisms within the UAV itself. However, it was stated that at this time that mailing an Office Action would be preferred.
Claims 1, 5, and 9 have been amended; claims 2, 6, and 10 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al., US 9,805,456 B1 (Harvey), Waite, US 2019/0019589 A1 (Waite), and further in view of Blanc-Paques et al., US 2017/0336806 A1 (Blanc-Paques).
Regarding claim 1, Harvey teaches a processor-implemented method (a system for assessing damage to infrastructure, which includes one or more processors)(Fig. 1A; col. 2, lines 57-59) comprising: 
estimating (302), an initial position of an unmanned aerial vehicle (UAV) (wherein the initial image is taken at a specified location, that can be preprogrammed or determined through GPS)(col. 6, lines 35-51 and col. 14, lines 16-29) inspecting one or more assets in one (inspecting an item of infrastructure, such as rails on a rail line, pavement on a road or highway, etc.)(col. 4, lines 29-40 and col. 14, lines 9-16); 
determining (304), using a plurality of sensors integrated with the UAV (determining the location of the UAV using proximity sensors 44, stabilization sensors 45, and GPS 46)(Fig. 1A; col. 6, lines 10-51), information related to orientation and direction of the UAV (determining stabilization data as well as location, distance, and direction of the UAV using proximity sensors 44, stabilization sensors 45, and GPS 46)(Fig. 1A; col. 6, lines 10-51), wherein the plurality of sensors integrated with the UAV include thermal cameras, visual cameras, multi- spectral cameras, and RGB cameras (wherein the proximity sensors 44, used for orientation/distance from object and direction, can include a stereo vision system (SVS) that may utilize the image sensors 47 to capture aerial images; wherein the aerial images include visible light imaging, thermal infrared imaging, multispectral imaging)(col. 4, lines 14-21 and col. 6, lines 25-35)(wherein the cameras can determine that the bridge differs in color, and thus the imaging includes RGB cameras)(col. 10, lines 26-28); 
acquiring (306), by navigating the UAV over the one or more assets (navigating the UAV either through user controls on the client device or from being preprogrammed to capture aerial images of the infrastructure item)(col. 14, lines 23-36) through a dynamically corrected flight path (wherein the UAV can be automatically directed to fly within the set of boundaries which encapsulate the identified item)(col. 2, lines 4-10 and col. 9, lines 24-27), data pertaining to one or more parts of the one or more assets (wherein the acquired aerial images which depict the infrastructure item may be made up of data points and a condition may be determined for each data point)(col. 14, lines 23-50), wherein at least a subset of the data acquired comprises a plurality of images captured from multiple views (wherein the images or video is captured at different locations surrounding the infrastructure item and at several angles)(col. 9, lines 18-38), wherein the information related to orientation and direction of the UAV (determining stabilization data as well as location, distance, and direction of the UAV using proximity sensors 44, stabilization sensors 45, and GPS 46)(Fig. 1A; col. 6, lines 10-51) is determined using the plurality of images captured by the plurality of sensors integrated with the UAV, wherein the plurality of images captured include thermal images, visual images, multispectral images and RGB images (wherein the proximity sensors 44, used for orientation/distance from object and direction, can include a stereo vision system (SVS) that may utilize the image sensors 47 to capture aerial images; wherein the aerial images include visible light imaging, thermal infrared imaging, multispectral imaging)(col. 4, lines 14-21 and col. 6, lines 25-35)(wherein the cameras can determine that the bridge differs in color, and thus the imaging includes RGB cameras)(col. 10, lines 26-28), and wherein the UAV navigates autonomously (wherein the UAV can be automatically directed to fly within the set of boundaries which encapsulate the identified item)(col. 2, lines 4-10 and col. 9, lines 24-27) at different heights and orientations from the one or more assets, by dynamically correcting the flight path (wherein the UAV can be automatically directed to fly within the set of boundaries which encapsulate the identified item)(col. 2, lines 4-10 and col. 9, lines 24-27);; 
identifying (308) (identifying an item of infrastructure)(col. 14, lines 9-10), a region of interest (ROI) (such as parts of the roadway)(Fig. 5; col. 12, line 65 to col. 13, 42) in the one or more parts of the one or more assets to obtain a plurality of segmented ROI images (determining regions of interest within the infrastructure item such as a roadway or bridge)(Fig. 5; col. 9, line 65 to col. 10, line 30 and col. 13, lines 14-42); 
extracting (310), a plurality of features (such as color, thickness, and/or shape)(col. 10, lines 23-30) from each of the plurality of segmented ROI images to detect anomalies in the one or more assets (extracting data points and determining physical differences to determine anomalies such as rusting, cracks or dents in the surface, and/or structural damage)(col. 10, lines 20-30); and 
classifying (312), the detected anomalies as one of (i) a potential anomaly or (ii) a non-potential anomaly to predict failure of the one or more assets (determine the amount of damage to each potion to determine whether a road, highway, bridge, etc., may be closed for an extended period of time for construction/repairs etc.)(col. 13, lines 54-59)(a damage severity level indicator may be assigned to the infrastructure item based on the determined damage severity level)(col. 14, lines 51-67)(wherein determining whether a particular portion of an infrastructure item needs to be repaired or can be replaced based on its condition)(col. 11, lines 40-58)(wherein the damage severity level is displayed by color, numbers, labels, symbols, different shading techniques, etc.)(Fig. 5; col. 11, line 59 to col. 12, line 28 and col. 12, line 65 to col. 13, line 42).  
Harvey teaches taking images of infrastructures wherein certain infrastructures inherently give off magnetic interference such as an electric power grid, communication tower, bridge, rail line etc. (col. 4, lines 29-40); wherein an automated infrastructure evaluation system may identify an item of infrastructure for assessing damage (col. 1, lines 55-57); wherein filtering module 310 may analyze the received aerial images and filter out one or more irrelevant and/or unexpected data points (Fig. 3; col. 9, line 65 to col. 10, line 13), and wherein the UAV can be automatically directed to fly within the set of boundaries which encapsulate the identified item (col. 2, lines 4-10 and col. 9, lines 24-27). However, Harvey does not explicitly teach “magnetic interference” or using “domain knowledge driven machine learning technique(s)”.
Waite teaches a method of inspecting a structure for cracks using a camera apparatus to scan the area to be inspected (Abstract); wherein the camera system can be used on a UAV on aerial platforms ([0043]); wherein the image data captured by the vehicle 11 is analyzed using an automated visual analysis algorithm to classify cracks and reduce false positives and/or human error ([0041]); and wherein the algorithm is a deep architecture of filtering and adaptive machine learning components that integrates pre-defined filtering ([0042]); and wherein the machine learning is driven by domain knowledge (i.e. knowledge of cracks and grinds)([0070-0073]) such as for the structure of a nuclear reactor ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering in Harvey to include machine learning since machine learning adds a finer analysis of cracks and crack-line anomalies and helps discriminate them (Waite; [0046]).
Harvey teaches a method and system may assess the damage to infrastructure using aerial images captured from an unmanned aerial vehicle (UAV) (Abstract); and wherein certain infrastructures inherently give off magnetic interference such as an electric power grid, communication tower, bridge, rail line etc. (col. 4, lines 29-40). Waite teaches a method of inspecting a structure for cracks using a camera apparatus to scan the area to be inspected (Abstract); and wherein the camera system can be used on a UAV on aerial platforms ([0043]). However, neither explicitly teaches that the UAV is in the presence of magnetic interference.
Blanc-Paques teaches a method for an unmanned aerial vehicle (UAV) electromagnetic avoidance and utilization system (Abstract); wherein the UAV performs jobs such as performing inspection for damage of structures ([0024]); wherein the UAV encounters magnetic fields that can interfere and can negatively affect a correct operation of the sensors, systems, and device ([0025]); wherein flight plans of the UAV can change based on the electromagnetic field associated with the structure by moving a distance away/towards from the structure so it does not negatively affect a safe or functional operation of a UAV ([0026-0032]), wherein the UAV navigates autonomously (wherein the UAV can perform a determined flight plan autonomously)([0004]) in the presence of magnetic interference (wherein the UAV is at a standoff distance at which an electromagnetic field associated with the structure is less than a threshold strength; i.e. the UAV is still in the presence or proximity of the magnetic interference)([0026]), at different heights (taking images at different heights of the infrastructure thus inherently the UAV is changing heights, as well as changing altitude)([0026] and [0030]) and orientations (directions the UAV is navigating/facing)([0032] and [0038]) from the one or more assets (such as a transmission tower)([0025-0026]), by dynamically correcting the flight path (wherein the UAV can modify its course based on the magnetic field; i.e. changing its flight plan/path)([0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include detecting dangerous magnetic interference while capturing imagery of structures for damage since it allows for the UAV to perform its functions (imaging) without being negatively affected (Blanc-Paques; [0003]) while also allowing for more people to be able to use the UAV to perform inspections by reducing the technical knowledge and skill necessary to perform the inspections (Blanc-Paques; [0004]).

Regarding claim 3, Harvey teaches wherein the plurality of images are acquired at different wavelengths (wherein the images can be captured in the visible light spectrum as well as the invisible light spectrum; each having a different wavelength)(col. 4, lines 14-24) during navigation of the UAV (wherein the images are captured by a UAV)(col. 4, lines 21-24).  

Regarding claim 4, Harvey teaches wherein the potential anomalies (conditions of various portions of the infrastructure item)(col. 10; lines 53-55) are further categorized as long-term impact (light damage)(col. 11, lines 10-20), medium-term impact (medium damage)(col. 11, lines 10-20), short-term impact (severe damage)(col. 11, lines 10-20) and immediate impact anomalies (total loss)(col. 11, lines 10-20). 
However, Harvey does not explicitly teach using an unsupervised learning technique. 
Waite teaches a method of inspecting a structure for cracks using a camera apparatus to scan the area to be inspected (Abstract); wherein the camera system can be used on a UAV on aerial platforms ([0043]); wherein the image data captured by the vehicle 11 is analyzed using an automated visual analysis algorithm to classify cracks and reduce false positives and/or human error ([0041]); and wherein the algorithm is a deep architecture of filtering and adaptive machine learning components that integrates pre-defined filtering ([0042]); and wherein unsupervised learning technique can be used for classification (such as crack classification) ([0070-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering in Harvey to include machine learning since machine learning adds a finer analysis of cracks and crack-line anomalies and helps discriminate them (Waite; [0046]).

Regarding claim 5, see the rejection made to claim 1 as well as Harvey for a system (102) (an automated infrastructure evaluation system 10)(Fig. 1A; col. 5, lines 8-10), comprising: a memory (202) storing instructions (memory 52 storing instructions)(Fig. 1A; col. 6, lines 7-9) one or more communication interfaces (206) (controller 42)(Fig. 1A; col. 5, lines 65-66); and one or more hardware processors (204) coupled to the memory (202) (processor 50 that executes instructions from a computer-readable memory 52)(Fig. 1A; col. 6, lines 7-10) via the one or more communication interfaces (206) (wherein the processor 50 and memory 52 are coupled through controller 42)(Fig. 1A; col. 6, lines 7-10), since they teach all the limitations within this claim.

Regarding claim 7, see the rejection made to claim 3 as well as Harvey for a system (102) (an automated infrastructure evaluation system 10)(Fig. 1A; col. 5, lines 8-10), comprising: a memory (202) storing instructions (memory 52 storing instructions)(Fig. 1A; col. 6, lines 7-9) one or more communication interfaces (206) (controller 42)(Fig. 1A; col. 5, lines 65-66); and one or more hardware processors (204) coupled to the memory (202) (processor 50 that executes instructions from a computer-readable memory 52)(Fig. 1A; col. 6, lines 7-10) via the one or more communication interfaces (206) (wherein the processor 50 and memory 52 are coupled through controller 42)(Fig. 1A; col. 6, lines 7-10), since they teach all the limitations within this claim.

Regarding claim 8, see the rejection made to claim 4 as well as Harvey for a system (102) (an automated infrastructure evaluation system 10)(Fig. 1A; col. 5, lines 8-10), comprising: a memory (202) storing instructions (memory 52 storing instructions)(Fig. 1A; col. 6, lines 7-9) one or more communication interfaces (206) (controller 42)(Fig. 1A; col. 5, lines 65-66); and one or more hardware processors (204) coupled to the memory (202) (processor 50 that executes instructions from a computer-readable memory 52)(Fig. 1A; col. 6, lines 7-10) via the one or more communication interfaces (206) (wherein the processor 50 and memory 52 are coupled through controller 42)(Fig. 1A; col. 6, lines 7-10), since they teach all the limitations within this claim.

Regarding claim 9, see the rejection made to claim 1 as well as Harvey for one or more non-transitory computer readable mediums comprising one or more instructions (a non-transitory computer-readable memory coupled to the one or more processors storing instructions)(col. 2, lines 58-63) which when executed by one or more hardware processors (instructions executed by one or more processors)(col. 2, lines 63-66), for they teach all the limitations within this claim.

Regarding claim 11, see the rejection made to claim 3 as well as Harvey for one or more non-transitory computer readable mediums comprising one or more instructions (a non-transitory computer-readable memory coupled to the one or more processors storing instructions)(col. 2, lines 58-63) which when executed by one or more hardware processors (instructions executed by one or more processors)(col. 2, lines 63-66), for they teach all the limitations within this claim.

Regarding claim 12, see the rejection made to claim 4 as well as Harvey for one or more non-transitory computer readable mediums comprising one or more instructions (a non-transitory computer-readable memory coupled to the one or more processors storing instructions)(col. 2, lines 58-63) which when executed by one or more hardware processors (instructions executed by one or more processors)(col. 2, lines 63-66), for they teach all the limitations within this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov